DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following issues are examples and not comprehensive:
claim 16:  “at least one feed conduit for feeding a flowable, explosive material or of components which on mixing form an explosive material” is grammatically awkward and unclear.  Note the language of claim 28: “feeding a 
Claim 24, “different to” should be “different from”.
In claim 29, “part-steps” should be rather “steps of”.
Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
While not indefinite, note that the language “in particular” or “particularly” in the claims does not require the phrase following that expression to be given significant patentable weight.  
For claim 26, the limitation “comprising an output for delivering mechanical work to a mechanical consumer, in particular to at least one of: a flow machine, in particular a propeller, for the propulsion of a vehicle, in particular of an aircraft, and a generator for conversion into electrical energy” is indefinite for the repeated use of “in particular” or “particularly” in a manner that renders it unclear what the scope of the claim.  “in particular to at least one of ” generally does not require the presence of any of the elements following that limitation to be present.  However, it is unclear what the intended scope of the claim, because there are so many potential elements present or omitted in the claim.  The broadest reasonable interpretation of this limitation is regarded as “comprising an output for delivering mechanical work to a mechanical consumer” with any type of mechanical consumer being permissible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-23, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goddard (1,980,266).  Goddard teaches [Fig. 11] A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber [90 & multiple 102 in aggregate], at least one feed conduit [24 in Fig. 1] for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber 90, 102; a discharge device 92, 91 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 92 for the partial or complete closure of the discharge device; an actuating element [34 in Fig. 1] which is designed to open the discharge device further after an opening of the discharge device and during the outflow of explosion gases through the discharge device, characterised in that the discharge device comprises several part-nozzles 92, 91 for discharging the gas pressure, and a position of the part-nozzles 92, 91 is adjustable by the actuating element [34 in Fig. 1];in particular a rotating compressor, for example a turbo-compressor [not given significant patentable weight];	  comprising a compression device 24 in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air [intended use]. 28. A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated  by way of the nozzle regulation element 92.
  Claim(s) 16, 17, 19-23, 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namkung (2003/0136356).  Namkung teaches A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber 113, at least one feed conduit 111 for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber; a discharge device 15, 112 for the directed discharge of a gas pressure which is produced in the combustion chamber 113 by the ignition of the explosive material, a movable nozzle regulation element 15 for the partial or complete closure of the discharge device; an actuating element 161 / 16 which is designed to open the discharge device further after an opening of the discharge device 161 and during the outflow of explosion gases through the discharge device, characterised in that the discharge device comprises several part-nozzles 15, 112 for discharging the gas pressure, and a position of the part-nozzles 15 is adjustable by the actuating element 161 / 16; wherein each of the part-nozzles comprises a part valve seat 112 and a part valve body 15, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 16 determines the positions of the part valve bodies in relation to the part valve seats;  wherein the combustion chamber 113 has a changeable volume;	 comprising a displaceably arranged separating wall 121 which forms a delimitation of the combustion chamber;  in which the separating wall 121 forms a delimitation of the combustion chamber which lies opposite the discharge device, and in particular the actuating element is led through the separating wall [not given significant patentable weight];in particular a rotating compressor, for example a turbo-compressor [not given significant patentable weight];	 wherein the compressor 12 is driven by a turbine 2, and the turbine 2 is arranged to be driven by an exhaust gas jet from a turbine combustion chamber 121, wherein the turbine combustion chamber is different to the combustion chamber;	  wherein the compressor 12 is driven by a turbine 2, and the turbine 2 is arranged to be driven by exhaust gases of the combustion chamber 113;	 comprising an output for delivering mechanical work 21 to a mechanical consumer [e.g. automobile or aircraft, see paragraph 0006, 0007, respectively] in particular to at least one of: a flow machine, in particular a propeller, for the propulsion of a vehicle, in particular of an aircraft, and a generator for conversion into electrical energy; comprising a compression device in the form of an air inlet [111 or upstream thereof], for compressing inflowing air given supersonic speed of the device in relation to the ambient air [intended use]. 28. A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated execution of the following steps: feeding 111 a flowable, explosive material or components which on mixing form the explosive material, into a combustion chamber 113, wherein a discharge device 15, 112 of the combustion chamber is closed at least  by way of the nozzle regulation element 16
  Claim(s) 16, 17, 19-23, 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2014/0338358).  Lee teaches A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber 130, at least one feed conduit [from compressor 126] for feeding a flowable, explosive material or of components which on for compressing inflowing air given supersonic speed of the device in relation to the ambient air. 28. A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated execution of the following steps: feeding [from compressor 126] a flowable, explosive material or components which on mixing form the explosive material, into a combustion chamber 130, wherein a discharge device 136b, 138b of the combustion chamber is closed at least partly by way of a movable nozzle regulation element 138b, and generating, in relation to an ambient pressure, an overpressure in the combustion chamber; opening the discharge device;  igniting the explosive material in the combustion chamber; leading away explosion gases through the discharge device; and at least partial closure of the discharge device by way of the movable nozzle regulation element; characterised in that: for opening the discharge device and on leading away explosion gases, several part-nozzles [see Fig. 4, 7] are opened synchronously to one another; and for the at least partial closure of the discharge device, several part-nozzles are at least partly closed synchronously to one another;  wherein the part-steps “opening the discharge device”, “igniting the explosive material in the combustion chamber” and “leading away explosion gases through the discharge device by way of the movable nozzle regulation element” are carried out in a temporally  by way of the nozzle regulation element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (1,980,266) in view of Burkes Jr (3,914,935).  Goddard teaches the claimed invention including openings of the part-nozzles but does not teach wherein openings of the part-nozzles comprise annular openings which are arranged concentrically to one another.  Burkes Jr teaches [Fig. 3; col. 5, lines 27+] using openings of the part-nozzles comprise annular openings [between 61 and 51 and between 61 and 59 – see annotations] which are arranged concentrically to one another where the concentric annular openings allows multiple nozzle areas to be opened and closed simultaneously for controlling the flow through the overall nozzle.  It would have been obvious to one of ordinary skill in the art to employ openings of the part-nozzles comprise annular openings which are arranged concentrically to one another, as taught by Burkes Jr, to control the multiple part nozzles of Goddard, in order to employ an equivalent configuration which allows multiple nozzle .

    PNG
    media_image1.png
    336
    467
    media_image1.png
    Greyscale

Claims 23, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (1,980,266) in view of Hunter (6,477,829).  Goddard does not teach a wherein the compressing device is a continuously operated [mechanical] compressor, in particular a rotating compressor, for example a turbo-compressor;	 wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber is different to the combustion chamber;	  wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by exhaust gases of the combustion chamber;	 comprising an output for delivering mechanical work to a mechanical consumer, in particular to at least one of: a flow machine, in particular a propeller, for the propulsion of a vehicle, in particular of an aircraft, and a generator for conversion into electrical .
Claims 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (1,980,266) in view of Butler (6,666,018).  Goddard teaches the claimed invention but does not teach wherein the compressing device is a continuously operated .
Claims 23, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0338358) in view of Hunter (6,477,829).  Lee teaches the claimed invention but does not necessarily teach wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber is different to the combustion chamber nor comprising a compression device in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air.  Hunter [Fig. 1] teaches comprising a compressing device 19 or 13 for compressing the flowable explosive material or at least one of the components of the explosive material;	 wherein the compressing device is a continuously operated compressor 19, in particular a rotating compressor 19 [note fans have a compression ratio of e.g. 3 to 1 and constitute a compressor, see col. 6, lines 51-55], for example a turbo-compressor;	 wherein the compressor is driven by a turbine [core engine, see illustration of a gas turbine], and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber 21 is different to the [pulse] combustion chamber 15;	   comprising a compression device in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air [col. 1, lines 25-39 .
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

December 2, 2021